Citation Nr: 1023564	
Decision Date: 06/24/10    Archive Date: 07/01/10

DOCKET NO.  08-15 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to disability compensation for loss of use of a 
creative organ due to service-connected diabetes mellitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

H.J. Baucom


INTRODUCTION

The Veteran had active service from March 1964 to March 1968. 

This appeal comes before the Board of Veterans' Appeals (BVA 
or Board) from a June 2007 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Boise, 
Idaho.  

The Veteran and his spouse testified via videoconference 
before the undersigned Acting Veterans Law Judge in April 
2010.  A copy of the transcript of that hearing has been 
associated with the claims file.  


FINDING OF FACT

The Veteran's diabetes mellitus results in loss of use of a 
creative organ. 


CONCLUSION OF LAW

The criteria for loss of use of a creative organ have been 
met.  38 U.S.C.A. § 1114(k) (West 2002 & Supp. 2009); 38 
C.F.R. § 3.350 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information and 
evidence that is necessary to substantiate the claim. 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  For a claim for service 
connection, the notice must address assignment of disability 
ratings and effective dates.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

Here, VA's duty to notify was partially satisfied by way of a 
March 2007 letter which informed the Veteran of the evidence 
necessary to substantiate a claim for service connection and 
of his and VA's respective duties in obtaining evidence.  
That notice did not address how VA assigns effective dates 
and disability ratings.  Nor does the Board find any other 
notice letter sent to the Veteran after he filed his claim in 
March 2007 which addresses assignment of disability ratings 
and effective dates.  

There is thus a defect in the notice provided to the Veteran 
in this case.  Not all defects, however, require that the 
Board delay adjudication so as to correct the defect.  
Whether such action is necessary depends on whether the 
Veteran has been prejudiced by the defect.  See generally 
Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (explaining the 
rule of prejudicial error in the context of claims for VA 
benefits).  

Although not sent to the Veteran in response to his March 
2007 claim, the Veteran had just completed the process of 
establishing service connection for diabetes mellitus seven 
months prior to when he filed the March 2007 claim.  In the 
course of that process the RO had provided the Veteran with 
notice as to how VA assigns disability ratings and effective 
dates.  Moreover, the Board here has granted the benefit that 
the Veteran sought, as was explained by his representative 
during the hearing before the undersigned.  See April 2010 
hearing transcript at 2-3 (contending that benefits are 
warranted for loss of use of a creative organ).  These 
factors lead the Board to the conclusion that no prejudice 
has resulted to the Veteran with regard to the lack of notice 
regarding disability ratings following his March 2007 claim.  
As the RO will assign an effective date for the grant of 
special monthly compensation, the Veteran will have an 
opportunity to contest that assignment.  Hence, the defect in 
notice as to assignment of effective dates is not prejudicial 
to the Veteran.  

VA has a duty to assist the claimant in the development of 
the claim. This duty includes assisting the claimant in the 
procurement of service and other pertinent records and 
providing an examination when necessary. 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The Board finds that all necessary 
development has been accomplished, and therefore appellate 
review may proceed without prejudice to the Veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has afforded 
the Veteran multiple VA examinations and obtained all 
relevant records needed to adjudicate the appeal.  

Neither the Veteran nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist the Veteran in the development of the 
claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Criteria and Analysis

In March 2007, VA received a statement in which the Veteran 
contended that suffers from erectile dysfunction as the 
result of diabetes mellitus.  During the April 2010 hearing, 
the Veteran's representative clarified the Veteran's claim, 
explaining that the Veteran seeks benefits for loss of use of 
a creative organ, such loss flowing from his service 
connected diabetes.  April 2010 hearing transcript at 2-3.  
After review of the record, the Board concludes that this is 
essentially what the Veteran has contended since he filed his 
claim in March 2007, although perhaps worded differently.  

Service connection was established for diabetes mellitus in 
an October 2006 rating decision.  Treatment records from 
Cascade Family Practice document the earliest diagnosis of 
diabetes mellitus as in August 2004.  

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities and the criteria that must 
be met for specific ratings. The regulations require that, in 
evaluating a given disability, the disability be viewed in 
relation to its whole recorded history.  38 C.F.R. § 4.2; see 
also Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

Diabetes mellitus is evaluated under the criteria found at 
38 C.F.R. § 1.119, Diagnostic Code 7913.  Note (1) under that 
Diagnostic Code provides that compensable complications are 
to be evaluated separately unless they are part of the 
criteria used to establish a total rating.  As the Veteran's 
diabetes mellitus is not rated as totally disabling, loss of 
use of a creative organ should be evaluated separately.  

Under 38 C.F.R. § 4.115(b) Diagnostic Code 7522, penis 
deformity with loss of erectile power is rated as 20 percent 
disabling.  There is no evidence of record, and the Veteran 
has never contended, that he suffers from any penis 
deformity.  Thus, a rating under Diagnostic Code 7522 is not 
warranted.  

However, special monthly compensation is available if a 
veteran, as the resultof service-connected disability, has 
lost the use of a creative organ.  38 U.S.C.A. § 1114(k); 
38 C.F.R. § 3.350(a).  

In May 2007 the Veteran underwent a relevant VA examination.  
The examiner opined that the Veteran's diabetes very likely 
contributes to his erectile dysfunction, as does his 
hypertension, morbid obesity, peripheral vascular disease, 
and that he is a former smoker.  However, the examiner 
concluded that erectile dysfunction was not secondary to the 
service connected diabetes as the symptoms had been present a 
long time before the diagnosis of diabetes was made. 

In an October 2007 letter, Dr. "S.H." stated that diabetes 
mellitus is a known risk factor for erectile dysfunction, and 
opined that a link should be made between the two.  

In December 2007 the Veteran underwent an additional VA 
examination.  That examiner opined that erectile dysfunction 
was less likely than not proximately related to or 
significantly aggravated by his diabetes.  The examiner noted 
that the Veteran had multiple other contributing factors 
including a long standing history of hypertension, 
significant morbid obesity, peripheral vascular disease, a 
history of smoking, and sleep apnea all which preceded his 
diabetes diagnosis and certainly more proximately were 
related to his diabetes. 

Both the Veteran and his spouse testified that the Veteran 
was physically able to engage in sexual relations after he 
was diagnosed with diabetes, and not completely lose use of a 
creative organ until some time after such diagnosis was 
rendered and treatment for diabetes began.  April 2010 
hearing transcript at 6.  

The evidence consists of three medical opinions as to the 
etiology of the Veteran's erectile dysfunction.  While the 
May 2007 VA examiner concluded that erectile dysfunction was 
not secondary to diabetes mellitus as one preceded the other, 
the examiner also opined that the Veteran's service connected 
diabetes very likely contributed to his erectile dysfunction 
along with other non-service connected conditions.  In other 
words, diabetes contributed to erectile dysfunction, but so 
did other factors.  The December 2007 VA examiner opined that 
the other factors were more proximately related to his 
erectile dysfunction than diabetes.  In essence stating that 
diabetes was related to erectile dysfunction but just not as 
much as the other factors.  Dr. S.H. opined that there was a 
link between diabetes and erectile dysfunction.  All three 
physicians agree that diabetes contributed to the Veteran's 
erectile dysfunction, but disagree to what extent.  The Board 
is precluded from differentiating between symptomatology 
attributed to a non service-connected disability and a 
service-connected disability in the absence of medical 
evidence which does so.  Mittleider v. West, 11 Vet. App. 
181, 182 (1998) (per curiam).  

Importantly, the testimony from the Veteran and his spouse 
establishes that the Veteran's loss of use of a creative 
organ has taken place since he was found to have diabetes.  
The opinions provided by all of the medical professionals are 
consistent with this testimony.  

The Board finds the evidence sufficient to find that the 
Veteran has had loss of use of a creative organ due to his 
service-connected diabetes mellitus.  Based on this finding, 
the Board finds that SMC based on loss of use of a creative 
organ is warranted.  38 U.S.C.A. § 1114(k); 38 C.F.R. § 
3.350. 


ORDER

Special monthly compensation based on loss of use of a 
creative organ is granted, subject to the controlling 
regulations governing the payment of monetary benefits.  



____________________________________________
JAMES G. REINHART
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


